DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 have been allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor fairly teaches the combination of structural features including but not limited to: (claim 1, being broadest, suffices to demonstrate) a detonation connector having an exposure part for tagging. the detonation connector comprising: a wire-connecting bracket member made of an electrically conductive material, and having a plurality of electric wire mounting grooves to which a leg line or a leading line of a detonator is mounted; a lower casing member at which the wire-connecting bracket member is positioned, and an upper casing member covering an upper portion of the lower casing member, wherein the upper casing member or the lower casing member is provided with a tagging exposure part, particularly, one that exposes a part of the wire-connecting bracket member.
WO 2012/059877 to Omnia Group is the closest art of record and discloses a detonation connector having an exposure part for tagging, the connector comprising: a wire-connecting bracket member 28a, 28b, e.g., Figs. 3-4, made of an electrically conductive material (the member disclosed as an “electrical contact point,” Abstract), and having a plurality of electric wire mounting grooves to which a leg line or a leading line of a detonator is mounted (as shown); a lower casing member 18 at which the wire-connecting bracket member is positioned (as 20 covering an upper portion of the lower casing member, e.g., Fig. 5, wherein the upper casing member or the lower casing member is provided with a tagging exposure part 46, except that the exposure part fails to expose a part of the wire-connecting bracket member.  Omnia Group discloses:
The cover connector part 20 defines an internal cavity or void, shown in Figure 2 by reference numeral 50, in its upper section, which cavity 50 is used to accommodate electronic circuitry, as required by the specific blasting installation. The cavity 50 may be insulated to protect the circuitry from environmental elements. The electronic circuitry may have external contact points or ports on the cover connector part 20, shown in Figure 5 by reference numerals 46.  Page 10, first paragraph, lines 1-7.

Omnia Group further discloses:
In one example embodiment, the electronic circuitry may be configured to communicate the above stored information to external devices. As shown by Figure 8, this communication to external devices may occur via physical contact, such as where a logging device 52 is pressed against an electronic contact point on top of the cover connector part 20 of the connector 12.  Id., fourth paragraph, lines 1-5.

From this it is clear that Omnia Group discloses logging detonators via contact between points 46 and logging device 52.  However, because electronic circuitry is disclosed as being within cavity 50, such is intermediate contact points 46 and wire-connecting bracket members 28a, 28b.  Thus, the wire-connecting bracket member is not exposed as claimed and nothing the prior art appears to fairly teach such, absent reliance on Applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
1-Nov-21